




AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), is entered
into as of November 24, 2014, by and between LOGAN’S ROADHOUSE, INC. (the
“Company”), ROADHOUSE HOLDING INC. (the “Parent”) and SAMUEL NICHOLAS BORGESE
(“Executive”).


WHEREAS, Parent, the Company and the Executive entered into a certain Employment
Agreement dated as of October 4, 2014 (the “Employment Agreement”); and


WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 1, the
receipt and sufficiency of which are hereby acknowledged, Parent, the Company
and Executive agree to amend the Employment Agreement on the terms set forth
below.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Section 4.3.4 of the Employment Agreement shall be amended to read in its
entirety as follows (deletions are in strikeout and additions are in bold):


“4.3.4. Share Purchase. For the thirty (30) day period following the date on
which the Option is granted For the period commencing on the date of this
Agreement and expiring on May 31, 2015, Parent shall provide Executive with the
right to purchase a number of shares of Common Stock as may be mutually agreed
at the fair market value of the Common Stock in effect at the time of purchase.
In connection with such purchase, Executive shall execute and deliver Joinder
Agreements to the Stockholders Agreement and Registration Rights Agreement of
Parent, both of which are attached hereto as, respectively, Exhibit C and
Exhibit D.


2.Except as specifically set forth in this Amendment No. 1, each and every
provision of the Employment Agreement shall remain in full force and effect as
set forth therein.


[Signature Page Follows]












































--------------------------------------------------------------------------------




1000404230v3


IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Amendment No. 1 effective as of the
day and year first above written.




LOGAN'S ROADHOUSE, INC.


By: /s/ Amy Bertauski
Its: CFO, Treasurer, Secretary


ROADHOUSE HOLDING INC.


By: /s/ Amy Bertauski
Its: CFO, Treasurer, Secretary


EXECUTIVE


/s/ Samuel N. Borgese
Samuel Nicholas Borgese






